THE    ATTORNEY    GENERAL
                    OF ?rExAs
                  AUWMN.    TreKAs   787ll


                      August 29, 1977



Honorable Wilson E. Speir            Opinion No. H-1043
Director, Texas Department of
  Public Safety                      Re: Interpretation of the
5805 N. Lamar Boulevard              motor vehicle inspection
BOX 4087                             statute in light of two
Austin, Texas 78773                  amendments to the Act passed
                                     by the 65th Legislature.
Dear Colonel Speir:

     you have requested our opinion regarding the construction
of two amendments to section 140 of article 67016, V.T.C.S.,
both enacted by the 65th Legislature.  Senate Bill 1302, Acts
65th Leg., amends subsections (e) and (f) of section 140, as
follows:

          (e) After the period designated for the
         inspection, no person shall operate on the
         highways of this State any motor vehicle
         registered in this State unless a valid
         certificate of inspection is displayed
         thereon as reauired bv this Section.   It
         is a defense t'o a prosecution under th=
         Section that a valid inspection permit for
         the vehicle is in effect at the time of
         the arrest. Any peace officer of the De-
         partment of Public Safetv, or anv sheriff
         br deputy sheriff, or any.City policeman
         who shall exhibit his badge or other signs
         of authority, may stop any vehicle not dis-
         playing this inspection certificate as re-
         quired by the Department and requirethe
         owner or operator to produce an official
         inspection-certificate for the Vehicle
         being operated.

          (f) All motor-assisted bicycles shall be
         subject to annual inspection in the same
         manner as are motorcycles, except (1) the
         fee for inspection shall be Two Dollars
          ($2.001, One Dollar ($1.00) of which shall




                           p. 4294
Honorable Wilson E. Speir       - Page 2   (H-1043)



          be paid to the Department to be placed in
          the Motor Vehicle Inspection Fund and used
          for the purposes prescribed by law, and (2)
          the only items of equipment required to be
          inspected are the brakes, headlamps, and
          reflectors, which are required to comply
          with the standards prescribed in Section
          184 of this Act. The Department shall
          promulgate rules and regulations relating
          to the inspection of motor-assisted bicycles
          and the issuance and display of inspection
          certificates with respect to those vehicles.

House Bill 1772, Acts 65th Leg., amends subsection    (e) by adding
the following:

          (e) After the fifth (5th) day following
          the expiration of the period designated
          f~dr the inspection, no person shall oper-
          ate one the highways of this State any
          motor vehicle registered in this State
          unless a valid certificate of inspection
          is displayed thereon as required by this
          Section and any inspector or patrolman of
          the Department of Public Safety, or any
          sheriff or deputy sheriff, or any City
          policeman who shall exhibit his badge or
          other signs of authority, may stop any
          motor vehicle not displaying this inspec-
          tion certificate on the windshield and re-
          quire the owner or operator to produce an
          official inspection certificate for the
          Motor Vehicle being operated.

(Language added by the 65th Legislature is emphasized.)  House
Bill 1772 does not purport to amend subsection (f), but merely
to redesignate it as subsection (i).
     Senate Bill 1302 was passed by the Senate on May 12, 1977,
and was approved by the House of Representatives on May 26,
1977. The House passed House Bill 1772 on April 28, 1977, and
the Senate ratified it on May 28, 1977. In Ex parte Jesus De
La 0, 227 S.W.Zd 212 (Tex. Crim. App. 1950), the court held
that
          [wlhere two acts passed at the same session
          of the legislature cannot be reconciled by
          any known rule of construction, the first



                            p. 4295
Honorable Wilson E. Speir        - Page 3 (B-1043)



          in time or position must give way to the
          last, and the latter act will stand as the
          final expression of the legislative will.

Id. at 213. See Code Construction Act, V.T.C.S. art. 5429b-2,
=.05(b).     Thus, unless the two bills can be harmonized, House
Bill 1772 must prevail, since it was finally enacted two days
later than Senate Bill 1302. In our opinion, however, there is
only one portion of subsection (e) in which an irreconcilable
conflict exists between the two amendments.   House Bill 1772
amended'subsection (e) only to provide an additional five-day
grace period following the expiration of the period designated
for a motor vehicle inspection, during which the operator of a
motor vehicle may not be required to exhibit his inspection
certificate.   Since House Bill 1772 was enacted subsequent to
Senate Bill 1302, this five-day provision must be deemed to
be a part of the Senate bill's amendment of subsection (e).

     The remainder of the two versions of subsection (e) may be
harmonized.  Senate Bill 1302 broadens the category of Depart-
ment of Public Safety employees who may stop a suspect vehicle
to include all "peace officers"; it permits an officer to
"stop any vehicle not displaying this inspection certificate,"
rather than merely any motor vehicle, and it creates a defense
to prosecution "if a valid inspection permit for the vehicle is
in effect at the time of the arrest." Senate Bill 1302 also
amends subsection (e) to permit an officer to stop a vehicle
"not displaying this inspection certificate as required by the
department."   (Emphasis added). House Bill 1772 retains the
requirement that the certificate be displayed "on the windshield."

     In our opinion, the Senate version regarding this display
requirement should prevail. As we have noted, the only change
in subsection (e) effected by House Bill 1772 relates to the
five-day grace period.   In order to be constitutionally effec-
tive, however, it was necessary that the entire subsection be
re-enacted and published at length. Tex . Const. art. 3, § 36;
Buford v. State, 322 S.W.2d 366, 370 (Tex. Civ. App. -- Austin
1959, writ ref'd n.r.e.), cert. denied, 361 U.S. 837 (1959);
Ellison v. Texas Liquor Control Board, 154 S.W.Zd 322, 325-26
-(Tex. Civ. App. -- Galveston 1941, writ ref'd). Furthermore,
the rule that statutes in &     materia will be construed together
applies with peculiar force to those enacted at the same session
of the legislature. Wright v. Broeter, 196 S.W.Zd 82, 85 (Tex.
1946). Accordingly, we believe that the broader and newly-
enacted provision of Senate Bill 1302 relating to the display
requirement should take precedence over the language of House
Bill 1772, and that, as a result, an officer is authorized to



                            p. 4296
Honorable Wilson E. Speir       - Page 4 (H-1043)



stop any vehicle not displaying an inspection certificate   "as
required by the Department" of Public Safety.

     As we have previously observed, House Bill 1772 does not
purport to amend subsection (f), regarding the inspection fee
for motor-assisted bicycles, but merely to redesignate it as
subsection (i). Because of the later enactment of House Bill
1772, the re-designation must be deemed to prevail.   In our
opinion, however, the substantive change wrought in former
subsection (f) by Senate Bill 1302 is effective to increase
the inspection fee to two dollars , of which one dollar is to
be placed in the Motor Vehicle Inspection Fund. Thus, the
Senate bill's amendment to subsection (f) accurately states
the law, but subsection (f) should be designated, after the
effective date of the statute, as subsection (i).

                          SUMMARY

            Senate Bill 1302, Acts 65th Leg., is
            effective in its entirety to amend sub-
            sections (e) and (f) of section 140,
            article 6701d, V.T.C.S., except that
            the five-day grace period established
            by House Bill 1772, Acts 65th Leg.,
            should be read into subsection (e), and
            the Senate Bill's subsection (f) should
            be re-designated as subsection (i).

                                Very truly yours,


                                      k:w
                                JOHN L. HILL
                                Attorney General of Texas

APPROVED:




DAVID M.>NDALL,




C. ROBERT HEATH, Chairman
Opinion Committee

jst


                            p. 4297